Citation Nr: 0207884	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  00-18 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in September 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, in which the schedular 
evaluation for the veteran's service-connected post-traumatic 
stress disorder (PTSD) was increased from 30 percent to 50 
percent, effective from July 13, 1999.  An appeal was 
initiated with the submission of a notice of disagreement in 
December 1999 and the veteran perfected his appeal with entry 
of a VA Form 9, Appeal to the Board of Veterans' Appeals, in 
July 2000.  Additional evidence was thereafter submitted by 
the veteran, following which the RO's Decision Review Officer 
(DRO) determined in July 2001 that an increase in the 
schedular evaluation for the veteran's PTSD to 70 percent, 
but none greater, was warranted as of July 13, 1999, and such 
action, as well as a grant of a temporary total rating under 
38 C.F.R. § 4.29 for the period from January 16, 2001, to 
February 28, 2001, was effectuated by a DRO decision in 
October 2001.  Following notice to the veteran of the action 
taken, the veteran's local representative submitted to the RO 
in February 2002 a statement in lieu of a VA Form 646, 
Statement of Accredited Representative in Appealed Case, 
contesting the 70 percent rating assigned.  The question thus 
presented for review on appeal is whether a rating in excess 
of 70 percent is warranted either on a schedular or 
extraschedular basis.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

Evidence provided to the RO by the veteran in April 2002 
indicates he was hospitalized by VA for treatment of his 
service-connected PTSD from January to March 2002, and to the 
extent that such evidence raises a claim for a temporary 
total rating pursuant to 38 C.F.R. § 4.29, that matter is 
specifically referred to the RO for initial development and 
consideration.


REMAND

It is noteworthy that, prior to the certification of the 
instant appeal to the Board and issuance of the 90-day letter 
to the veteran, the veteran's representative submitted to the 
RO in April 2002 records relating to a period of 
hospitalization of the veteran at the VA Medical Center in 
Northampton, Massachusetts, from January to March 2002, for 
participation in a Phase II inpatient PTSD treatment program.  
Such was accompanied by a letter from the representative 
specifically requesting that it be considered in the context 
of the veteran's pending claim for increase for his PTSD.  
According to the RO's correspondence to the veteran three 
days later, however, such evidence was considered, albeit 
incorrectly, as a new claim for increased compensation.  As 
such, the RO did not readjudicate the existing claim based on 
the presentation of additional evidence or otherwise prepare 
a supplemental statement of the case, as required by 
38 C.F.R. §§ 19.31, 19.37(a) (2001).  

It is also noted that a significant change in the law was 
effectuated during the pendency of this appeal.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim and redefined and expanded the 
obligations of VA with respect to the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), which were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

It is apparent that the veteran has not to date been made 
aware of the changes in legal authority brought about by the 
VCAA and compliance by the RO with those changes in terms of 
the VA's duty-to-assist obligation appears to be suboptimal.  
In this regard, it is noted that, in the context of this 
claim for increase as initiated in July 1999, no request has 
been made by RO personnel for the veteran's records of 
treatment at VA facilities.  The veteran has requested 
assistance in obtaining such records, has repeatedly 
referenced his continuing treatment at VA facilities located 
in Bedford, Lowell, and Northampton, Massachusetts, and has 
even submitted a limited number of VA treatment records on 
his own.  As records of VA treatment are deemed to be 
constructively of record per Bell v. Derwinski, 2 Vet. App. 
611 (1992), further actions is needed to obtain all of those 
treatment records not already on file.

It is likewise evident that the veteran has not been examined 
by VA for evaluation of his PTSD since 1999, and since that 
occasion, he has been hospitalized on at least three 
occasions by VA for treatment of his PTSD, with attending 
physicians successively assigning lower scores on the Global 
Assessment of Functioning Scale than was offered at the time 
of the 1999 examination.  As there may well have been a 
change in the severity of the veteran's PTSD since he last 
underwent a VA examination, further psychiatric evaluation 
and psychological testing are felt to be in order.  

Although records involving a December 1999 hospitalization 
are not contained within the claims folder, physicians 
attending to him during later periods of hospital care have 
determined that the veteran is unemployable.  In addition, 
significant employment difficulties of the veteran in 
conjunction with his concrete construction business are 
outlined by the record.  In Norris v. West, 12 Vet. App. 413, 
421-22 (1999), the United States Court of Appeals for 
Veterans Claims held that when an RO is considering a rating 
increase claim from a claimant whose schedular rating meets 
the minimum criteria of 38 C.F.R. § 4.16(a) and there is 
evidence of current service-connected unemployability in the 
claimant's claims file or under VA control, evaluation of 
that rating increase must also include an evaluation of a 
reasonably raised claim for a total disability evaluation for 
compensation based on individual unemployability (TDIU).  
Therefore, consideration of the veteran's claim for an 
extraschedular evaluation of increased disability, as raised 
by the evidence on file, and initial review by the RO of his 
reasonably raised claim for a TDIU are necessary.  See 
Chairman's Memorandum 01-02-01 (Jan. 29, 2002).

As pertinent to this matter, the rating criteria pertaining 
to PTSD are as follow: 

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work-
like setting); inability to establish and 
maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)...............  30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
.................  10

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication....................................  
0

38 C.F.R. § 4.130, effective November 7, 1996.  

As further examination is deemed advisable, the veteran is 
hereby advised of the importance of appearing for such an 
evaluation.  In that vein, the veteran's attention is 
directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2001).

On the basis of the foregoing, further development of this 
matter is deemed warranted to ensure compliance with the VCAA 
and adherence to due process requirements.  Accordingly, this 
matter is hereby REMANDED to the RO for completion of the 
following actions:

1.  The RO must review the claims file and 
undertake any and all development 
regarding the reasonably raised issue of 
the veteran's entitlement to a TDIU, as 
well as all notification and development 
actions required for compliance with the 
VCAA and its implementing regulations 
involving both the claim for increase for 
PTSD and the claim for a TDIU.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claims for a schedular and/or 
extraschedular rating in excess of 70 
percent for PTSD and a TDIU.  In this 
regard, the veteran should review the 
criteria for an increased rating as cited 
above.  The RO should further inform the 
veteran in writing of his right to submit 
any additional argument and/or evidence 
in support of such claim.  Such evidence 
may be of a lay or medical variety, 
including statements from medical 
professionals, friends or family members, 
or his employees or co-workers.  The 
evidence submitted should be relevant to 
the question of the level of severity of 
the veteran's PTSD from July 1998 to the 
present and whether service-connected 
disablement, alone, and without regard to 
advancing age precludes the performance 
of gainful employment.  The evidence 
submitted should include an up-to-date 
employment statement, listing the 
veteran's past and present employment 
(including self-employment), the address 
and phone number of such employment, the 
hours worked each week, the net monthly 
income per month, and the number of 
employees if the veteran is self 
employed.  

3.  In addition, the veteran should be 
contacted by the RO for the specific 
purpose of requesting that he provide a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who have evaluated and/or 
treated him for PTSD from July 1998 to 
the present.  The approximate dates of 
any such evaluation or treatment should 
be furnished by him to the extent 
feasible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
those treatment records not already on 
file from those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records not already on 
file, including those compiled at the VA 
Medical Centers and/or Outpatient Clinic 
located in Bedford, Boston, Lowell, and 
Northampton, Massachusetts, must be 
obtained regardless of whether in fact 
the veteran responds to the foregoing 
request.  Among those records are 
progress notes or outpatient records 
compiled by W. R. Mark, PTSD Coordinator 
and Principal Therapist at the Bedford 
facility, and records of an inpatient 
evaluation at the Northampton facility 
from December 20 to 22, 1999.  Such 
records, once obtained, must then be 
added to the claims folder.

4.  Thereafter, the veteran is to be 
afforded a VA examination by a 
psychiatrist for the purpose of 
determining the nature and severity of 
his service-connected PTSD.  To that end, 
a copy of the criteria for the rating of 
psychiatric disabilities is provided 
above.  The veteran's claims folder in 
its entirety, to include a copy of this 
remand, is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive mental status evaluation.  
Any indicated personality testing, 
including PTSD sub-scales, must also be 
accomplished if deemed warranted by the 
examiner.  All applicable diagnoses must 
be fully set forth, and, to the extent 
possible, the examiner should 
differentiate that symptomatology 
attributable to the service-connected 
PTSD from that of any other nonservice-
connected psychiatric or other entity.  
While a percentage rating must not be 
assigned by the examiner, the examiner 
must address each and every factor 
enumerated in the criteria for the rating 
of PTSD.  This is to ensure that the 
decision to assign a particular rating 
may be fully justified, both to the 
veteran and to any reviewing authority.  
In addition, the examiner must furnish a 
complete multi-axial evaluation as to the 
service-connected PTSD, including a score 
on the GAF scale on Axis V based solely 
on PTSD, along with an explanation of the 
significance of the assigned score.  

Such examiner should also offer an 
opinion, with full supporting rationale, 
as to the following:  

(a)  Whether it is at least as 
likely as not that the 
veteran's PTSD results in a 
marked interference with his 
current employment as the owner 
and operator of a concrete 
construction business?

(b)  Whether it is at least as 
likely as not that the 
veteran's PTSD, standing alone, 
precludes the sustained and 
satisfactory performance of all 
gainful work activity?

If the examiner is unable to render any 
opinion requested, it should be so 
indicated on the record, and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
should be set forth fully for the record.  
In responding to the aforementioned 
inquiries, it is requested that the 
examiner utilize the italicized language 
referenced above.

5.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

6.  Lastly, the RO should initially 
adjudicate the veteran's claim of 
entitlement to a TDIU, and if the benefit 
sought is denied, the veteran and his 
representative should be notified in 
writing of the action taken and the 
reasons therefor and informed of the 
veteran's appellate rights.  Notice is 
hereby provided to the veteran that the 
submission of a notice of disagreement to 
any adverse action as to that issue, and 
the subsequent perfection of his appeal, 
are required for the Board to have 
jurisdiction to review such matter.

The RO should then also readjudicate the 
issue of the veteran's entitlement to a 
schedular and/or extraschedular rating in 
excess of 70 percent for PTSD, on the 
basis of all the evidence on file and all 
governing legal authority, including the 
VCAA and 38 C.F.R. § 3.655, as 
applicable.  If is determined that there 
have been frequent periods of hospital 
care or a marked interference with 
employment warranting an extraschedular 
evaluation, referral of the case to the 
VA Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service for action under 38 C.F.R. 
§ 3.321 is required.  

If the veteran fails to appear for the 
requested examination, the letter 
notifying him of the date and time of the 
evaluation and the address to which the 
letter was sent should be included in the 
claims folder.  If any benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
which should include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  No inference should be drawn 
regarding the final disposition of the claim(s) in question 
as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  This 
matter must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

